Appellant railroad company objected to judgment being rendered by the county court of Vermilion county against its property for certain taxes. The objections were overruled *Page 459 
judgment rendered for the tax, and the railroad company has appealed to this court.
The taxes objected to are the road and bridge taxes of the towns of Catlin, Jamaica, Newell, Pilot and Oakwood and the town tax for the town of Danville.
The objections to the road and bridge taxes in all the towns mentioned, except Oakwood, were the same as the objections to such taxes in the towns of Catlin and Newell passed on by this court in People v. Wabash Railway Co. (ante, p. 403,) in which the court held the county court erred in permitting the levies to be amended as to Catlin and Newell townships and in rendering judgment for the taxes. Following that case, the levies in those townships, and in Pilot and Jamaica townships, for road and bridge purposes must be held void and the judgment of the county court erroneous.
We held in the same case, on the same objections, that the levy for the tax for the town of Danville was valid, and the court rightly rendered judgment for that tax.
The objection to the road and bridge tax of the town of Oakwood was, that the levy certified by the commissioner was 42 1/2 cents on the $100 and the county clerk extended the tax at the rate of 43 cents. This action of the clerk was authorized by section 128 of the Revenue act. St. Louis, Alton and TerreHaute Railroad Co. v. People, 224 Ill. 155.
The judgment of the county court is affirmed as to the road and bridge tax for the town of Oakwood and for the town tax for the town of Danville. The judgment is reversed as to the road and bridge taxes for the towns of Newell, Pilot, Jamaica and Catlin.
Affirmed in part and reversed in part. *Page 460